Citation Nr: 0836518	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 











INTRODUCTION

The veteran served on active duty from June 1990 to August 
1990 and from October 1991 to October 1995. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which awarded service connection 
for PTSD and assigned a 10 percent disability rating, 
effective March 14, 2005. 


FINDING OF FACT

The veteran's PTSD is manifested by a depressed mood, 
anxiety, occasional panic attacks, chronic sleep impairment, 
and nightmares.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and not higher, 
for PTSD have been met, effective from March 14, 2005.  38 
U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  19 Vet. App. 473, 490-
91 (2006).  Thus, because the notice that was provided in 
April 2005, before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's private and VA treatment records, and provided him 
with a VA examination.  Therefore, the duty to assist has 
been satisfied and there is no reasonable possibility that 
any further assistance to the veteran by VA would serve any 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


II.  Higher Initial Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran was initially awarded service connection for PTSD 
in September 2005 and was assigned a 10 percent disability 
rating, effective from March 14, 2005.  The veteran disagrees 
with this assignment and contends that a rating in excess of 
10 percent is warranted.  

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, DC 9411 (2007).  A 10 percent evaluation is warranted 
where there is occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress; or where symptoms are controlled by 
continuous medication.  Id.  

A 30 percent evaluation is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood; 
anxiety and suspiciousness; weekly (or less often) panic 
attacks; chronic sleep impairment; and mild memory loss, such 
as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130 
(2007).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2007).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The evidence of record, including a VA examination report, VA 
treatment records, and private treatment records indicate 
that a 30 percent rating is warranted for the veteran's PTSD.  

The veteran began attending individual and group therapy at 
the Vet Center in October 2000, which he has since attended 
on a regular basis.  Notes from these sessions indicate that 
the veteran's main PTSD-related complaints include feelings 
of depression, avoidance, isolation, grief, anxiety, and 
guilt; low self-esteem; stress management problems; and an 
inability to communicate with others.  The veteran also 
reported nightmares, flashbacks, and a history of substance 
abuse.  At his most recent therapy session of record, dated 
in July 2006, the veteran demonstrated improved self esteem, 
reduced survivor guilt, and less frequent nightmares.  

In April 2005, the veteran was admitted to the VA medical 
center for three weeks for a PTSD program.  His goals upon 
admission were to learn skills for coping with his PTSD 
symptoms, including reducing his depression and anxiety, 
managing his anger appropriately, and communicating with 
others.  At admission, he was diagnosed with chronic PTSD and 
drug/alcohol dependence, currently in remission, and was 
assigned a GAF score of 52.  During the program, the veteran 
reported that he isolated himself, was passive aggressive, 
had trust and anger issues, felt survivor's guilt, sometimes 
felt confused, and had feelings of dread, nervousness, and 
anxiety.  His discharge summary indicates that the veteran 
was an active and appropriate participant in treatment and 
successfully completed the program.  

The veteran underwent a VA examination in July 2005, when the 
examiner noted that the veteran's active problems included 
PTSD, alcohol dependence in remission, past suicide attempts, 
bereavement, and recurrent, severe major depressive disorder.  
The veteran provided a history of his past hospitalizations 
and outpatient care, including a two week VA hospitalization 
in 1999 precipitated by suicidal ideation, a week of 
inpatient care in 1999 after an attempted suicide, and 
hospitalization at Meadville Medical Center after another 
suicide attempt.  The veteran also reported participating in 
drug rehabilitation at Roxbury Behavioral Health for 45 days, 
and further hospitalization thereafter to stabilize his 
medication.  The veteran stated that he had been undergoing 
VA outpatient therapy since 1999 and that his current PTSD 
symptoms included sleep disturbance, nightmares every night, 
avoidance issues, intrusive memories due to sensory triggers, 
and avoidance of crowds.  

Regarding post-service employment, the veteran reported that 
his work experience included working for a cab company from 
1995 to 1998, a lumber yard for a month or two in 1999, and 
for a phone company for five months in 2000; he stated that 
he had been unemployed since 2001.  

Regarding family relationships, the veteran reported that the 
had married at age 20, had two children with his wife, whom 
he had divorced after separation from service due to mutual 
infidelity, his alcohol abuse, and his desire to spend time 
with fellow soldiers that had also witnessed the veteran's 
in-service stressor of seeing two of his friends burned to 
death in a tent fire.  He reported that his ex-wife and 
children still lived in Alaska and that he had not seen them 
in over a year as she did not allow him to contact the 
children.  The veteran reported that he was currently in an 
off-and-on relationship with a girlfriend that he lacked 
sexual intimacy with because he had problems being close with 
people and did not like to be touched.  The veteran reported 
being close with his older brother, whom he talked to twice a 
week, and stated that he tried to contact his mother at least 
twice a week; he denied all other social contact and reported 
that he spent his days isolating himself.  He indicated that 
although he used to enjoy bike riding and fishing, since he 
had withdrawn from school, he had increased his social 
isolation and had diminished interest or pleasure in almost 
all activities.  

The veteran reported psychomotor agitation every day, loss of 
energy, feelings of worthlessness and guilt, decreased 
ability to concentrate and think, recurring thoughts of 
death, insomnia such that he slept only five hours a night, 
nightmares every night, increased irritability, episodes of 
mania or hypomania, excessive anxiety and worrying, feelings 
of restlessness, panic attacks every several weeks, 
hypervigilance, and feelings of detachment and alienation.  
He stated that he had a poor appetite and had unintentionally 
lost 40 pounds over the past year.  Finally, he denied 
homicidal or suicidal ideation and visual or auditory 
hallucinations.  

The examiner noted that the veteran appeared his stated age; 
was well nourished,  neat, and oriented; seemed guarded and 
withdrawn; had restless body movements and intermittent eye 
contact; had spontaneous but goal-directed speech; had good 
personal hygiene; had a depressed, anxious, uneasy, and 
dysphoric mood; and had an appropriate, but restricted 
affect.  The examiner also noted that the veteran was able to 
maintain minimal personal hygiene and to attend to other 
basic activities of daily living, and had no signs of a 
thought disorder or of deficits in memory or judgment.

Based on this interview and the veteran's claims file, the 
examiner diagnosed the veteran with chronic PTSD, a recurrent 
major depressive disorder, alcohol dependence currently in 
remission, and polysubstance abuse currently in remission, 
with aggravating factors of occupational and economic 
problems.  The examiner assigned the veteran a GAF score of 
59.

At VA treatment in January 2006, the doctor noted that the 
veteran was clean and neat, mildly dysthymic, appropriate, 
oriented, and a good historian.  He also noted that the 
veteran had mild anxiety, a regular speech rate and rhythm, a 
logical stream of thought, relevant thought content, good 
concentration, good impulse control, and good judgment and 
insight.  The veteran denied current ideations or plans to 
harm himself or others and reported increasing PTSD distress 
related to the upcoming anniversary of his in-service 
stressor, but seemed to be doing well in light of this fact.  
The doctor assigned the veteran a GAF of 51.  

Finally, during follow-up treatment in May 2006, the doctor 
noted that the veteran continued to have problems with PTSD 
and major depression; however, these conditions were 
improving with the veteran's improving physical health and 
increased activity.  The doctor noted that the veteran was 
becoming more future-oriented and less focused on his in-
service trauma, although he still had issues with trust, 
isolation, avoidance of intimacy, and discomfort with crowds.  
The veteran reported that he preferred to be alone and was 
still having nightmares and trouble sleeping.  The doctor 
assigned the veteran a GAF score of 58.  

After considering all the evidence of record, the Board finds 
that the overall disability picture for the veteran's PTSD 
most closely approximates a 30 percent rating.  The veteran 
has social and occupational impairment due to his depressed 
mood, occasional panic attacks, anxiety, feelings of guilt, 
nightmares, and difficulty sleeping.  However, he generally 
functions satisfactorily, with routine behavior, self-care, 
and normal conversation; he has been appropriately dressed 
and groomed, cooperative, and oriented throughout treatment 
and was found to be capable of maintaining his hygiene and 
performing activities of daily living at his July 2005 VA 
examination.  In short, the veteran has social and 
occupational impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, thereby warranting a 30 percent rating 
for PTSD.  

While a 30 percent rating is warranted, the veteran's total 
disability picture does not rise to the severity required for 
a 50 percent rating.  The record is absent for symptoms such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory; impaired judgment; or impaired 
abstract thinking.  Although the veteran was reported to have 
restricted speech and to be guarded, withdrawn, and slightly 
dysthymic in the past, more recently, he has been noted to 
have an appropriate affect with normal and goal-directed 
speech.  Additionally, in January 2006, he was reported to 
have a logical stream of thought, relevant thought content, 
good concentration, good impulse control, and good judgment 
and insight.  The veteran has never reported difficulty with 
memory and has been noted to be a reliable historian.  
Additionally, as noted above, the veteran has panic attacks 
less frequently than once a week (i.e., every several weeks).  

Despite some evidence of disturbances in mood, including a 
history of major depression and anxiety, a VA doctor reported 
in May 2006 that the veteran's depression and PTSD were 
improving and he was becoming more future-oriented and less 
focused on his in-service trauma due to his improving 
physical health and increased activity.  Additionally, while 
the veteran has a history of at least two suicide attempts 
and some suicidal ideation, he has not attempted suicide 
since 2000 and has reported no suicidal ideation since that 
time.  There is some evidence of difficulty establishing and 
maintaining effective relationships, including a history of 
one failed marriage, no contact with his two children since 
2005, an off-and-on relationship with a girlfriend, and a 
desire to be isolated; however, the veteran is clearly 
capable of having relationships, as is evidenced by his close 
relationship with his brother, frequent contact with his 
mother, and friendships with fellow soldiers that experienced 
the in-service stressor with him.  Finally, although the 
veteran has reported difficulty obtaining and maintaining a 
job and appears to have been unemployed since 2001, since 
April 2005, the veteran's GAF scores have ranged from 51 to 
59, indicative of only moderate symptomatology and moderate 
difficulty in social and occupational functioning.  

Accordingly, considering the evidence of record in its 
entirety, the veteran's PTSD most closely approximates the 
criteria for a 30 percent disability rating, and as such, a 
30 percent rating, and not higher, is granted. 

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms cause impairment in occupational and 
social functioning.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

A 30 evaluation, and not higher, for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


